Citation Nr: 1631700	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-26 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for left ear hearing loss.

3.  Entitlement to an initial rating higher than 30 percent for a left shoulder disability (impingement syndrome status post acromioclavicular separation repair with partial resection of the distal end of clavicle, claimed as acromioclavicular osteopathia).

4.  Entitlement to an initial rating higher than 10 percent for a left knee disability (patellofemoral syndrome).  

5.  Entitlement to an initial rating higher than 10 percent for a right knee disability (patellofemoral syndrome). 

REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from January 1989 to January 2009.

These matters are on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to RO in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge in April 2015.  A copy of the transcript is of record.

These matters were remanded by the Board in June 2015 for further development and are now ready for disposition.

In October 2015, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to increased ratings for left shoulder and bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence demonstrates that the Veteran's left ear hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level I.

2.  The most probative evidence of record shows that the Veteran's gastrointestinal disability has been manifested by two or more of the symptoms for a 30 percent evaluation with less severity.


CONCLUSIONS OF LAW

1.  Criteria for an initial compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.86, Diagnostic Code (DC) 6100 (2015).

2.  Criteria for an initial disability rating higher than 30 percent for a gastrointestinal disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, DC 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

GERD

In this case, the Veteran contends that his service-connected gastrointestinal disability is more severe than his 30 percent evaluation indicates.

Historically, in May 2009, the RO granted service connection for GERD, evaluated as 10 percent disabling effective from February 1, 2009 (the day following discharge from service).  

In October 2015, the RO increased the rating from 10 percent to 30 percent effective February 1, 2009.  However, since this increase did not constitute a full grant of the benefit sought, including consideration of a rating higher than 30 percent prior to February 1, 2009, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran's gastrointestinal disability, diagnosed as GERD, is currently evaluated under Diagnostic Codes 7399-7346.  A Diagnostic Code ending in "-99" is an evaluation by analogy for a disability not specifically listed in the rating code. 

In this case, the Veteran's GERD was evaluated by analogy under Diagnostic Code 7346 for hiatal hernia.  

While this is a different problem, it in the best criteria to evaluate the Veteran's condition based on his statements.

Under Diagnostic Code 7346, a 10 percent rating is assigned when the Veteran experiences two or more of the symptoms for a 30 percent evaluation with less severity. 

A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health. 

The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Turning to the merits of the claim, STRs include a March 2008 report which indicates a diagnosis of esophageal reflux.  The abdomen was soft to palpation with no tenderness.  There was no hernia, the liver and spleen were not enlarged.  He complained of heartburn.

On November 2008 VA examination, the Veteran indicated that his GERD caused 
heartburn, passing of black-tarry stools and reflux and regurgitation of stomach contents. He had no dysphagia; epigastric, scapular, or arm pain; hematemesis; nausea; or vomiting.  His symptoms occurred intermittently about once daily and lasted an hour.  During flare-ups, he was unable to perform daily functions.  Treatment included Zantac once daily.  An upper GI study indicated minimal spontaneously reflux, otherwise a normal upper GI study.  On examination, GED caused severe heartburn, reflux, and chest pain/discomfort.  The examining physician diagnosed GERD and opined that it did not cause significant anemia or malnutrition.

In a June 2010 notice of disagreement, the Veteran complained of arm, chest, and rib cage pain.  He also stated that he constantly regurgitated and was unable to participate in many family activities.

In April 2015, the Veteran testified that he experienced vomiting, frequent regurgitation, and substernal pain due to GERD.  He also stated that his GERD had worsened since the last VA examination.

Pursuant to the Board's June 2015 remand, on July 2015 VA esophageal conditions Disability Benefits Questionnaire (DBQ) examination, the Veteran presented with reports of daily flare-ups characterized by burning chest pain, a sour taste, and throat clearing.  He also reported occasional difficulty swallowing.  He had been treated with Zantac for several years, but it was no longer providing any relief.  

Signs and symptoms of GERD included infrequent episodes of epigastric distress, dysphagia, reflux, regurgitation, pain (substernal) and sleep disturbance.  Symptoms occurred 4 or more times per year and lasted one day.  Nausea and vomiting episodes occurred 4 or more times per year and lasted one day.  There was no esophageal stricture, spasm, or diverticula.  The functional impact was that his GERD negatively impacted his ability to work. He reported daily heartburn and a burning chest that limited his ability to sleep and caused chronic coughing.

After a review of all of the evidence, as above, the Board notes that an initial higher than 30 percent for a gastrointestinal disability is not warranted under DC 7346.  The evidence of record does not show that the Veteran's GERD is manifested by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  

In this regard, on November 2008 VA examination the examining physician opined that GERD did not cause significant anemia or malnutrition.  Moreover, there was no evidence of dysphagia; epigastric, scapular, or arm pain; hematemesis; nausea; or vomiting.  On July 2015 VA examination, the Veteran had infrequent episodes of epigastric distress, dysphagia, reflux, regurgitation, and substernal pain.  While the Veteran was noted to have nausea and vomiting occurred 4 or more times a year, the totality of the evidence fails to support the assignment of an initial 60 percent rating for the Veteran's gastrointestinal disability at any time during the pendency of the appeal. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating higher than 30 percent for a gastrointestinal disability.

While the Board understands the Veteran's statements that his gastrointestinal disability has negatively impacted his quality of life and limits his activities of daily living, it is again important for Veteran to also understand that without some problems associated with his gastrointestinal disability, there would be no basis for a compensable evaluation (zero), let alone a 30 percent rating for GERD.  Findings made on November 2008 and July 2015 VA examinations do not support the assignment of an initial higher rating of 60% for GERD.

Moreover, without consideration of the problems he cited and the other symptoms he experiences at this time due to GERD, the current evaluation could not be justified.  The problems he has cited have not been ignored.  In fact, the subjective problems are the primary basis for his current evaluation. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating higher than 30 percent for a gastrointestinal disability.

Hearing loss

The Veteran contends that his left ear hearing loss disability is worse than the currently assigned rating.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2015).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz , or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2015).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

If, as in the instant case, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I, subject to the regulations providing special consideration for paired organs and extremities.  38 C.F.R. §§ 3.383, 4.85(f) (2015).  Additional compensation is not available to the Veteran based on a combination of a service-connected and non-service-connected disability, however, because, as discussed below, the Veteran's service-connected hearing impairment is not manifested to a degree of 10 percent or greater.  38 C.F.R. § 3.383 (2015).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id.

Turning to the merits of the claim, on November 2008 VA audiology examination, pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 10, 10, 50, and 50, for an average of 30 decibels.  CNC word list revealed 100% in the left ear.  

The examining audiologist diagnosed left ear mild sensorineural hearing loss.  The effect of the condition on the claimant's usual occupation was difficulty hearing colleagues at a distance and in the presence of background noise.  The effect of left ear hearing loss on activities of daily living was that he did not hear well and had to turn the television volume up high to hear it.

Applying the findings of the November 2008 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifests an average puretone threshold of 30 decibels,  with a 100 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment. 

Since his right ear is not service-connected, a Roman numeral I is used for this ear in Table VII.  38 C.F.R. § 4.85(f).  Applying these results to Table VII, a noncompensable evaluation is assigned.

In April 2015, the Veteran testified that his left ear hearing loss had worsened since the most recent VA examination.  He had difficulty listening to the television and had to ask others to repeat themselves during conversations. 

On August 2015 VA hearing loss and tinnitus DBQ examination pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 10, 10, 0, and 40, for an average of 15 decibels.  CNC word list revealed 100% in the left ear.  The audiologist diagnosed sensorineural hearing loss.  With regard to the ordinary conditions of life, the left ear hearing loss impacted his ability to work and he needed others to occasionally repeat themselves.

The effect of the condition on the claimant's usual occupation was difficulty hearing colleagues at a distant or in the presence of background noise.  The effect of the condition of the claimant's daily activity was that he reported he didn't hear well and listened to the television loudly.

Applying the findings of the August 2015 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifests an average puretone threshold of 15 decibels,  with a 100 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment. 

Since his right ear is not service-connected, a Roman numeral I is used for this ear in Table VII.  38 C.F.R. § 4.85(f).  Applying these results to Table VII, a noncompensable evaluation is assigned.

Based on these findings the Board finds that a preponderance of the evidence is against a finding that the service-connected left ear hearing loss disability warranted an initial higher rating of 10%.  The Board has considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment.

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  On November 2008 and August 2015 VA examination, the Veteran complained of trouble hearing others and difficulty hearing the television.  
had to turn his television volume up.  The Board finds these comments are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered various lay statements from the Veteran attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's left ear hearing loss disability are adequately addressed by the record.

While the Board understands the Veteran's central concern that his left ear hearing loss disability has negatively impacted his quality of life and that he has difficulty hearing in social situations and at work, findings made on November 2008 and August 2015 VA examinations do not support the assignment of an initial higher rating of 10% for his left ear hearing loss disability.  

The critical question in this case, however, is whether the problems the Veteran has believably cited meet even higher evaluations under the rating criteria.  For reasons cited above, the Veteran is not entitled to an initial compensable rating for his left ear hearing loss disability.  Moreover, without consideration of the problems he cited with his left ear hearing loss disability at this time, the current evaluation could not be justified.  It is important for the Veteran to understand that the problems he has cited have not been ignored, but are the basis for the current rating.
Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial 10 percent rating for his left ear hearing loss disability.

Additional Considerations

With regard to his gastrointestinal and left hearing loss disabilities, the Veteran is competent to report his complaints of nausea, reflux, and difficulty hearing, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating and has taken these contentions seriously.  He is not, however, competent to identify a specific level of disability of his gastrointestinal and left ear hearing loss disabilities according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's gastrointestinal and left hearing loss disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his gastrointestinal and left hearing loss disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of nausea and difficulty hearing and limitations on activities of daily living due to his disabilities.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has not alleged, nor does the record reflect, that the Veteran was unemployable on account of his service-connected GERD and left ear hearing loss disabilities.  While the July 2015 VA examining physician opined that his GERD negatively impacted his ability to work and the August 2015 VA audiology examination report reflects that the Veteran had trouble hearing his colleagues, the July 2015 VA knee and lower leg conditions DBQ examination reflects that the Veteran is employed.  Thus, the Board finds that the issue is not reasonably raised by the record.  See Rice v. Shinseki, 22Vet. App. 447, 453-54 (2009).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.

Duties to Notify and Assist

With regard to the claims for service connection for gastrointestinal and left ear hearing loss disabilities, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Veteran was afforded VA examinations in November 2008, July 2015, and August 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's gastrointestinal and left ear hearing loss disabilities since the August 2015 VA examinations.

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).
Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

An initial rating higher than 30 percent for GERD is denied.

An initial compensable rating for left ear hearing loss is denied.


REMAND

With regard to the Veteran's left shoulder and bilateral knee disabilities, on July 2015 VA examination, the left shoulder and bilateral knee joints were not tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing pursuant to 38 C.F.R. § 4.59.  Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016).  Therefore, the Veteran's rating claims should be remanded for new VA examinations.

The Board apologies for the delay in the adjudication of this issue. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding Moncrief Army Community hospital medical records related to the Veteran's left shoulder and bilateral knee disabilities, dated from January 2014 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records herself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his left shoulder and bilateral knee disabilities.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

With regard to the left shoulder and bilateral knee disabilities, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


